DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a transparent wall" in lines 1-2. It is unclear if this is referring to the at least one transparent wall introduced in claim 1 or a second transparent wall. For examination purposes, the claim is interpreted as “The operating machine according to claim 1, wherein said at least one transparent wall divided into a plurality of transparent portions which can be made opaque in a selective fashion”.
Claim 5 recites the limitations "said transparent walls or transparent portions", “the front wall”, and “said upper wall” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the front wall” and “said upper wall” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro (JP 2016175424).
Regarding claim 1, Akihiro discloses a self-propelled operating machine (1) (10 in Fig. 1) comprising at least one control cabin (2) (17 in Fig. 1) for housing an operator and a unit (3) for moving a load (Fig. 1 and abstract of translation, cargo handling device in front of control cabin 17), wherein said control cabin (2) comprises a supporting frame (4) (Fig. 2, frame of the control cabin and some of the frames labeled in annotated Fig. 2) and at least one transparent wall (7) (32 in Fig. 2) applied to said supporting frame (4) and delimiting at least partly the cabin (2) (Fig. 2, delimiting the top of the cabin), said transparent wall (7) being made opaque in a controlled fashion (abstract of translation,  capable of adjusting light transmittance).  

    PNG
    media_image1.png
    476
    479
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 2 from Akihiro
Regarding claim 2, Akihiro discloses the operating machine according to claim 1, wherein said control cabin (2) has at least one upper wall (8) (32 in Fig. 2) and a front wall (9) (17A in Fig. 2), the transparent wall (7) which can be made opaque being positioned on said front wall (9) and/or on said upper wall (upper wall as shown in Fig. 2) (8).
Regarding claim 3, Akihiro discloses the operating machine according to claim 1, comprising a plurality of transparent walls (32 in Fig. 2 and another in rear as stated in page 6 paragraph 9 of the translation) (7) which are separate from each other (Fig. 2, rear window 17F is separated from 32) and can be made opaque in a selective fashion (page 4 paragraph 4 of translation, 32 can be manually controlled; page 6 paragraph 9, rear panel can be controlled by selecting different travelling state of the machine).
Regarding claim 7, Akihiro discloses the operating machine according to claim 1, comprising activation means (37 in paragraph 4 page 4 of translation) which can be operated by the operator (paragraph 4 page 4 of translation, manual operation) for activating and/or deactivating the making opaque of the transparent wall (7) (paragraph 4 page 4 of translation).  
Regarding claim 8, Akihiro discloses the operating machine according to claim 1, comprising a control unit (34 in Fig. 2) configured for detecting and/or receiving at least one operating parameter of the self-propelled operating machine (1) and for acting on the transparent wall (7) for modifying a degree of opaqueness as a function of said operating parameter detected and/or received (page 4 paragraph 3 of translation, based on operation state of the limit switch and key switch).
Regarding claim 9, Akihiro discloses the operating machine according to claim 1, comprising adjusting means configured for setting up and/or varying a level of opaqueness of the transparent wall (7) (page 4 paragraph 5, level opaqueness corresponds to degree of the turning of the switch 37).
Regarding claim 11, Akihiro discloses the operating machine according to claim 1, wherein the transparent wall (7) houses internally a plurality of electrically reactive elements (liquid crystalline polymer in paragraph 3 page 4 of translation), said electrically reactive elements being configured to define an opaqueness of the transparent wall (7) (paragraph 3 page 4 of translation, controls alignment which determines light transmittance) following electrical energising applied by a power supply unit (battery 15 in Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro in view of Volbracht (US 20160052374).
Regarding claim 4, Akihiro discloses the operating machine according to claim 1.
Regarding claim 5, Akihiro discloses the operating machine according to claim 3.
Regarding claim 6, Akihiro discloses the operating machine according to claim 1.
Akihiro fails to disclose the transparent wall (7) divided into a plurality of transparent portions (70) which can be made opaque in a selective fashion as recited in claims 4 and 6; wherein said transparent walls (7) or transparent portions (70) which can be made opaque in a selective fashion are positioned in succession from the front wall (9) towards said upper wall (8) as recited in claim 5; and said transparent walls (7) being positioned in succession from the front wall (9) towards said upper wall (8) as recited in claim 6.
However, Volbracht teaches the transparent wall (7) divided into a plurality of transparent portions (70) (Volbracht, subsections in paragraph 0010) which can be made opaque in a selective fashion (Volbracht, paragraph 0010 and 0035, can have different transparencies and controlled by a control device as stated in paragraph 0034); front wall (Volbracht, 20 and 32 in Fig. 2) which can be made opaque in a selective fashion and positioned in succession from the front wall towards said upper wall (Volbracht, Fig. 1, lower portion 20 and upper shaded portion on the front wall is in succession from front wall towards upper wall, or front wall from Volbracht and upper wall from Akihiro after combination will also be in succession from the front wall towards the upper wall).
Volbracht is considered to be analogous art because it is in the same field of self-propelled machine as Akihiro. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro to incorporate the teachings of Volbracht include subsections in front wall and upper wall such that the walls/portions are positioned in succession. Doing so would provide glare protection (Volbracht, paragraph 0036), more options to control the window, and scattered light reduction (Volbracht, paragraph 0035).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro as applied to claims 1 and 11 above, and further in view of Reckamp et al. (US 20180204538), hereinafter Reckamp.
Regarding claim 10, Akihiro discloses the operating machine according to claim 1.
Regarding claim 12, Akihiro discloses the operating machine according to claim 1.
Akihiro fails to disclose the transparent wall (7) is made of composite glass as recited in claim 10 and the transparent wall (7) comprises a central layer interposed between a first and a second outer layer, said first and the second outer layer housing said plurality of electrically reactive elements as recited in claim 12.
However, Reckamp teaches composite glass (Reckamp, paragraph 0028), and a central layer (Reckamp, liquid crystal display in paragraph 0028) interposed between a first and a second outer layer (Reckamp, paragraph 0028, two panes of glass), said first and the second outer layer housing said plurality of electrically reactive elements.
Reckamp is considered to be analogous art because it is in the same field of vehicle cabin with adjustable transparency as Akihiro. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating machine as taught by Akihiro to incorporate the teachings of Reckamp and have the liquid crystal panel position within two panes of glass forming a composite glass. Doing so protection for the liquid crystal panel from outside elements and undesired contact (Reckamp, paragraph 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle cabin with adjustable transparency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612